Case 20-40349-elm11 Doc 278 Filed 06/08/20           Entered 06/08/20 12:33:17          Page 1 of 21



  LOEB & LOEB LLP                                 FORSHEY & PROSTOK, LLP
  Bernard R. Given II                             Jeff P. Prostok
  State Bar No. 07990180                          State Bar No. 16352500
  10100 Santa Monica Blvd., Suite 2200            Lynda Lankford
  Los Angeles, CA 90067-4120                      State Bar No. 11935020
  Tel: 310-282-2000                               777 Main Street, Suite 1290
  Fax: 310-282-2200                               Fort Worth, TX 76012
  Email: bgiven@loeb.com                          Tel: 817-877-8855
                                                  Fax: 817-877-4151
  Counsel to the Debtor                           Email: jprostok@forsheyprostok.com
  and Debtor-in-Possession                        Email: llankford@forsheyprostok.com

                                                  Counsel to the Debtor
                                                  and Debtor-in-Possession

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

 ______________________________________
 In re:                                 § Chapter 11
                                        §
 EVENTIDE CREDIT ACQUISITIONS, LLC, § Case No. 20-40349-elm11
                                        §
                Debtor.                 §
 ______________________________________ §


                   DEBTOR’S RESPONSE TO CONSUMER BORROWERS’
                  NOTICE OF ORDER TO SUPPLEMENT AND COMPLETE
                      RECORD RELATED TO MOTION TO DISMISS

 TO THE HONORABLE EDWARD L. MORRIS,
 UNITED STATES BANKRUPTCY JUDGE:

         Eventide Credit Acquisitions, LLC (the “Debtor”), the debtor and debtor-in-possession in

 this chapter 11 case, files this Response to the Consumer Borrowers’ Notice of Order to

 Supplement and Complete Record Related to Motion to Dismiss [Dkt. No. 277] (the “Consumer

 Borrowers’ Supplementation”), filed on June 5, 2020, by Lula Williams, John Actis II, Rose

 Marie Buchert, Dowin Coffy, Dominique De La Bay, Dana Duggan, Lori Fitzgerald, Renee

 Galloway, Derek Geter, Sonji Grandy, Lucinda Gray, Anthony Green, Keisha Hamm, George

 Hengle, Chris Kobin, Lamesha Kondo, Desiree Wright Lovins, Linda Madison, Lisa Martinez,
Case 20-40349-elm11 Doc 278 Filed 06/08/20             Entered 06/08/20 12:33:17        Page 2 of 21




 Victoria Renee McKoy, Andrea Mendez, Kevin Stanley Minor, Regina Nolte, Sharon Paavo,

 Tasha Pettiford, Kimberly Pool, Burry Pough, Andrea Scarborough, Anastasia Sherman,

 Marcella Singh, Carrie Samantha Smith, Richard L. Smith Jr., Teresa Titus, and Latanya

 Tarleton (collectively, the “Consumer Borrowers”). In support of this Response, the Debtor

 would respectfully show the Court as follows:

        1.      With the Consumer Borrowers’ Supplementation, the Consumer Borrowers seek

 to augment the evidentiary record in support of the Consumer Borrowers’ Motion for an Order

 Dismissing the Debtor’s Chapter 11 Case or, in the Alternative, for Abstention [Dkt. No. 123]

 (the “Motion to Dismiss”). The supplementation consists of a Memorandum Order of United

 States District Judge Robert E. Payne, dated June 4, 2020 (the “June 4 Order”) denying a motion

 to reconsider Judge Payne’s prior order refusing to transfer venue of three civil actions

 (Williams, Galloway I, and Galloway II; collectively, the “Virginia Litigation”) pending in the

 U.S. District Court for the Eastern District of Virginia.

        2.      Apparently, the only purpose of the Consumer Borrowers’ Supplementation was

 to bring before this Court certain language in the June 4 Order which suggests that the delay in

 reaching a resolution in the Virginia Litigation is due to the defendants therein “seeking

 reconsideration of adverse rulings.” June 4 Order at 2. From this, the Court is supposed to infer

 that if only the defendants would stop their dilatory stunts, the litigation could move to a quick

 resolution. Without a doubt, the Virginia Litigation has not proceeded expeditiously. However,

 as a balanced review of the record will show, the cause of the delay has far more to do with the

 Virginia district court’s docket than with any actions by the defendants.

        3.      A significant risk exists that the Consumer Borrowers’ late supplementation of the

 record would, if left unaddressed, leave this Court with a false impression of whether the




 DEBTOR’S RESPONSE TO CONSUMER BORROWERS’ SUPPLEMENTATION                                     Page 2 of 5
Case 20-40349-elm11 Doc 278 Filed 06/08/20                Entered 06/08/20 12:33:17        Page 3 of 21




 Consumer Borrowers’ claims can be resolved more quickly and efficiently in this Court or in the

 Virginia district court. For this reason, and in the interest of fairness, the Debtor asks for the

 opportunity to provide supplementary materials herewith for the Court’s consideration in

 response to the Consumer Borrowers’ Supplementation.

         4.         Attached hereto as Exhibit A is a current list of open matters in the Virginia

 Litigation as of January 28, 2020, the day the Debtor filed bankruptcy. As the list indicates,

 forty-one discrete matters remained open, fully briefed, and awaiting a decision by Judge Payne.

         5.         As the Court can see, numerous preliminary matters, some of which have been

 pending for as long as one year, remain undecided. Judge Payne’s comments in the June 5 Order

 should not give this Court the impression that the Virginia Litigation can be tried quickly or that

 the defendants’ “seeking reconsideration of adverse rulings” is a significant cause of the delay in

 resolving the litigation. The truth is that, as often occurs in complex litigation, a backlog of

 unresolved items has developed, wholly unrelated to the defendants’ actions in this litigation. It

 is disingenuous, therefore, for the Consumer Borrowers to suggest that the Debtor or other

 defendants are responsible for the backlog. The time for delay is over. The Debtor is ready to

 resolve the objection to claims in this bankruptcy. This Court has availability in late July to hear

 the objections. The Chapter 11 claim process is designed to resolve multiple claims quickly and

 fairly. This Court is the most efficient venue for resolution which is in the best interest of all

 creditors and parties in interest.

         WHEREFORE, the Debtor prays that the Court issue an Order denying the Motion to

 Dismiss in its entirety and granting the Debtor such other and further relief to which it may be

 justly entitled.




 DEBTOR’S RESPONSE TO CONSUMER BORROWERS’ SUPPLEMENTATION                                     Page 3 of 5
Case 20-40349-elm11 Doc 278 Filed 06/08/20   Entered 06/08/20 12:33:17     Page 4 of 21




 DATED: June 8, 2020                         Respectfully submitted,

                                             /s/ Jeff P. Prostok
                                             Jeff P. Prostok
                                             State Bar No. 16352500
                                             Lynda Lankford
                                             State Bar No. 11935020
                                             FORSHEY & PROSTOK LLP
                                             777 Main St., Suite 1290
                                             Fort Worth, TX 76102
                                             Telephone: (817) 877-8855
                                             Facsimile: (817) 877-4151
                                             Email: jprostok@forsheyprostok.com
                                             Email: llankford@forsheyprostok.com

                                             and

                                             LOEB & LOEB LLP
                                             Bernard R. Given II
                                             State Bar No. 07990180
                                             10100 Santa Monica Blvd., Suite 2200
                                             Los Angeles, CA 90067-4120
                                             Tel: 310-282-2000
                                             Fax: 310-282-2200
                                             Email: bgiven@loeb.com

                                             COUNSEL FOR THE DEBTOR AND
                                             DEBTOR-IN-POSSESSION




 DEBTOR’S RESPONSE TO CONSUMER BORROWERS’ SUPPLEMENTATION                     Page 4 of 5
Case 20-40349-elm11 Doc 278 Filed 06/08/20                             Entered 06/08/20 12:33:17                   Page 5 of 21




                                            CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served upon all
 parties receiving electronic notice via the Court’s CM/ECF system and via email to the parties
 listed below on June 8, 2020.

  Toby L. Gerger                                                    Patrick J. Neligan, Jr.
  Scott P. Drake                                                    James P. Muenker
  Nick Hendrix                                                      NELIGAN LLP
  Steve Peirce                                                      pneligan@neliganlaw.com
  NORTON ROSE FULBRIGHT US LLP                                      jmuenker@neliganlaw.com
  Toby.gerber@nortonrosefulbright.com
  Scott.drake@nortonrosefulbright.com                               John G. Albanese
  Nick.hendrix@nortonrosefulbright.com                              BERGER MONTAGUE PC
  Steve.peirce@nortonrosefulbright.com                              jalbanese@bm.net

  Justin Gray                                                       Andrew J. Guzzo
  Anna M. Bruty                                                     KELLY GUZZO, PLC
  ROSETTE, LLP                                                      aguzzo@kellyguzzo.com
  jgray@rosettelaw.com
  abruty@rosettelaw.com                                             Michael Allen Caddell
                                                                    CADDELL CHAPMAN
  Attorneys for Big Picture Loans, Ascension                        mac@caddellchapman.com
  Technologies, LLC and Tribal Economic
  Development Holdings, LLC                                         Attorneys for Consumer Borrower
                                                                    Defendants

  Gary H. Leibowitz                                                 Robin Phelan
  Michael D. Warner                                                 PHELANLAW
  Benjamin L. Wallen                                                4214 Woodfin Drive
  COLE SCHOTZ PC                                                    robin@phelanlaw.org
  gleibowitz@coleschotz.com
  mwarner@coleschotz.com                                            Attorney for Matt Martorello
  bwallen@coleschotz.com

  Counsel to the Official Committee of
  Unsecured Creditors

  Elizabeth Z. Young
  United States Trustee
  Elizabeth.a.young@usdoj.gov

                                                                       /s/ Jeff P. Prostok
                                                                       Jeff P. Prostok

 L:\JPROSTOK\Eventide Credit Acquisitions, LLC (C11) #6075\Pleadings 20-40349-elm11\Response to New Evidence 6.8.20.docx




 DEBTOR’S RESPONSE TO CONSUMER BORROWERS’ SUPPLEMENTATION                                                              Page 5 of 5
Case 20-40349-elm11 Doc 278 Filed 06/08/20   Entered 06/08/20 12:33:17   Page 6 of 21




                            Exhibit A
Case 20-40349-elm11 Doc 278 Filed 06/08/20   Entered 06/08/20 12:33:17   Page 7 of 21




                                Williams
               Case 20-40349-elm11 Doc 278 Filed 06/08/20             Entered 06/08/20 12:33:17    Page 8 of 21




Motion
                                                         Motion                                                   Fully Briefed
ECF No.


           MOTION to Certify Class against Defendant Matt Martorello by Dowin Coffy, Felix Gillison, Jr, George
 189                 Hengle, Gloria Turnage, Lula Williams. (Kelly, Kristi) (Entered: 09/14/2018)                     Yes



          MOTION for Leave to File Supplemental Authority in support of crime-fraud and class certification by
           Dowin Coffy, George Hengle, Marcella P. Singh, Gloria Turnage, Lula Williams. (Attachments: # 1
 475                                                                                                                  Yes
               Exhibit 1 - Gingras Opinion, # 2 Proposed Order)(Kelly, Kristi) (Entered: 04/24/2019)




           MOTION for Reconsideration re 479 Order on Motion to Compel Granting in Part Plaintiffs' Motion to
 486                                                                                                                  Yes
          Compel Information Withheld on the Basis of Attorney-Client Privilege and Request for Oral Argument.
                                       (Erbach, John) (Entered: 05/16/2019)


            MOTION for Sanctions for Failure to Comply with Court Order Dated May 3, 2019 by Dowin Coffy,
             George Hengle, Marcella P. Singh, Gloria Turnage, Lula Williams. (Attachments: # 1 Proposed
 488                                                                                                                  Yes
                                  Order)(Bennett, Leonard) (Entered: 05/16/2019)




          MOTION Certification of Interlocutory Appeal under 28 U.S.C. Sec. 1292(b) re 479 Order on Motion to
          Compel Granting in Part Plaintiffs' Motion to Compel Information Withheld on the Basis of Attorney-
 499        Client Privilege by Matt Martorello. (Attachments: # 1 Proposed Order)(Erbach, John) (Entered:            Yes
                                                      05/21/2019)




                                                             1 of 4
              Case 20-40349-elm11 Doc 278 Filed 06/08/20             Entered 06/08/20 12:33:17   Page 9 of 21




Motion
                                                        Motion                                                  Fully Briefed
ECF No.


           MOTION to Stay re 479 Order on Motion to Compel Information Withheld on the Basis of Attorney-
          Client Privilege, 478 Memorandum Opinion (Stay Pending Interlocutory Appeal and/or Decision on a
 500      Petition for Writ of Mandamus) by Matt Martorello. (Attachments: # 1 Proposed Order) (Erbach, John)       Yes
                                                (Entered: 05/21/2019)




          MOTION for Reconsideration re 515 Order, 511 Order, Partial Reconsideration of Memorandum Order
          (ECF No. 515) and Clarification or Modification of Memorandum Order (ECF No. 515) and Order (ECF
 528                                                                                                                Yes
                          No. 511) by Matt Martorello. (Erbach, John) (Entered: 05/31/2019)




          Memorandum Martorello's Opening Brief Explaining Why He Is Entitled To Proceed With A Privilege
 536           Review to 515 Order, filed by Matt Martorello. (Erbach, John) (Entered: 06/07/2019)                  Yes




          MOTION for Protective Order Regarding Plaintiffs' Demand for Second Deposition of Matt Martorello
 539        Related to Alleged Spoliation Issues by Matt Martorello. (Erbach, John) (Entered: 06/07/2019)           Yes




                                                            2 of 4
              Case 20-40349-elm11 Doc 278 Filed 06/08/20              Entered 06/08/20 12:33:17   Page 10 of 21




Motion
                                                         Motion                                                   Fully Briefed
ECF No.

           MOTION to Quash in part Non-Party Subpoena (Conner & Winters) or, in the Alternative, Motion for
                                    Protective Order by Matt Martorello, Eventide
 542       Credit Acquisition Company, LLC. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3)(Erbach,        Yes
                                            John) (Entered: 06/10/2019)



           MOTION for Protective Order in the Alternative to Motion to Quash Non-Party Subpoena (Conner &
          Winters) ) by Eventide Credit Acquisition Company, LLC, Matt Martorello. (Attachments: # 1 Exhibit 1,
 543                                                                                                                  Yes
                           # 2 Exhibit 2, # 3 Exhibit 3)(Erbach, John) (Entered: 06/10/2019)



            MOTION to Strike Declaration of John Norman in Support of Motion for Reconsideration by Dowin
           Coffy, George Hengle, Marcella P. Singh, Gloria Turnage, Lula Williams. (Bennett, Leonard) (Entered:
 549                                                                                                                  Yes
                                                       06/14/2019)



            MOTION to Compel Production of Documents and Information Withheld on the Basis of Attorney-
            Client Privilege by Dowin Coffy, George Hengle, Marcella P. Singh, Gloria Turnage, Lula Williams.
 552                                                                                                                  Yes
                                       (Guzzo, Andrew) (Entered: 06/14/2019)



                                 Motion to Compel Documents Withheld by Rosette, LLP
 556                                                                                                                  Yes




                                                             3 of 4
              Case 20-40349-elm11 Doc 278 Filed 06/08/20             Entered 06/08/20 12:33:17   Page 11 of 21




Motion
                                                        Motion                                                   Fully Briefed
ECF No.

           MOTION for Leave to File Reply to Plaintiffs' Response to Court's Order Dated June 6, 2019 by Matt
 564                              Martorello. (Erbach, John) (Entered: 06/21/2019)                                   Yes


          Cross MOTION to Compel Against Non-Party Conner & Winters, LLP by Dowin Coffy, Marcella P. Singh,
              Gloria Turnage, Lula Williams. (Attachments: # 1 Proposed Order)(Guzzo, Andrew) (Entered:
 571                                                                                                                 Yes
                                                     06/24/2019)


          MOTION for Leave to File Supplemental Authority in support of crime-fraud and class certification by
           Dowin Coffy, George Hengle, Marcella P. Singh, Gloria Turnage, Lula Williams. (Attachments: # 1
 622                                                                                                                 Yes
                                Proposed Order)(Kelly, Kristi) (Entered: 09/10/2019)




                                                            4 of 4
Case 20-40349-elm11 Doc 278 Filed 06/08/20   Entered 06/08/20 12:33:17   Page 12 of 21




                               Galloway I
               Case 20-40349-elm11 Doc 278 Filed 06/08/20                     Entered 06/08/20 12:33:17        Page 13 of 21




Motion
                                                           Motion                                                         Fully Briefed?
ECF No.



            Memorandum Defendant Matt Martorello's Memorandum Related to ECF No. 197 Regarding Sealed
          Exhibits to 197 Order, filed by Matt Martorello. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C,
 209                                                                                                                           Yes
                      # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F)(Erbach, John) (Entered: 04/15/2019)



          Response to 201 Order, Martorello's Statement Regarding Sealed Exhibits in Response to April 3, 2019
                                                   Order filed by Matt
 248                                                                                                                           Yes
                                  Martorello. (Erbach, John) (Entered: 05/31/2019)



 287                                         Plaintiffs' Motion to Seal re ECF 286                                             Yes




                                                                     1 of 1
Case 20-40349-elm11 Doc 278 Filed 06/08/20   Entered 06/08/20 12:33:17   Page 14 of 21




                              Galloway II
          Case 20-40349-elm11 Doc 278 Filed 06/08/20           Entered 06/08/20 12:33:17   Page 15 of 21



Motion
                                                   Motion                                             Fully Briefed?
ECF No.
           MOTION to Dismiss by Bluetech Irrevocable Trust, Breakwater Holdings, LLC. (Solander,
  65                                                                                                       Yes
                                   Elizabeth) (Entered: 06/28/2019)


  67      MOTION to Dismiss by Kairos Holdings LLC. (Solander, Elizabeth) (Entered: 06/28/2019)            Yes




            MOTION to Dismiss for Lack of Jurisdiction under Rule 12(b)(2) by Justin Martorello.
  91                                                                                                       Yes
                                 (Erbach, John) (Entered: 07/22/2019)



           MOTION to Dismiss for Failure to State a Claim under Rule 12(b)(6) by Justin Martorello.
  92                                                                                                       Yes
                                  (Erbach, John) (Entered: 07/22/2019)


            MOTION to Dismiss for Failure to Join an Indispensable Party under Rule 12(b)(7) by
  93                                                                                                       Yes
                        Justin Martorello. (Erbach, John) (Entered: 07/22/2019)


             MOTION to Dismiss for Lack of Jurisdiction under Rule 12(b)(2) by Eventide Credit
  96                                                                                                       Yes
           Acquisitions, LLC, Gallant Capital LLC, Liont LLC. (Erbach, John) (Entered: 07/22/2019)


           MOTION to Dismiss for Failure to State a Claim under Rule 12(b)(6) by Eventide Credit
  97                                                                                                       Yes
           Acquisitions, LLC, Gallant Capital LLC, Liont LLC. (Erbach, John) (Entered: 07/22/2019)

             MOTION to Dismiss for Failure to Join an Indispensable Party under Rule 12(b)(7)
  98         by Eventide Credit Acquisitions, LLC, Gallant Capital LLC, Liont LLC. (Erbach, John)          Yes
                                          (Entered: 07/22/2019)


                                                      1 of 3
          Case 20-40349-elm11 Doc 278 Filed 06/08/20           Entered 06/08/20 12:33:17   Page 16 of 21



Motion
                                                   Motion                                             Fully Briefed?
ECF No.

               MOTION to Dismiss for Failure to State a Claim under Rule 12(b)(6) by Rebecca
 101                                                                                                       Yes
                            Martorello. (Erbach, John) (Entered: 07/22/2019)


              MOTION to Dismiss for Failure to Join an Indispensable Party under Rule 12(b)(7)
 102                                                                                                       Yes
                      by Rebecca Martorello. (Erbach, John) (Entered: 07/22/2019)

                 MOTION to Dismiss for Lack of Jurisdiction under Rule 12(b)(2) by Rebecca
 103                                                                                                       Yes
                            Martorello. (Erbach, John) (Entered: 07/22/2019)

 105        MOTION for Sanctions by Rebecca Martorello. (Erbach, John) (Entered: 07/22/2019)               Yes


          MOTION to Dismiss for Lack of Jurisdiction under Rule 12(b)(2) by Jeremy Davis. (Erbach,
 132                                                                                                       Yes
                                      John) (Entered: 08/06/2019)

            MOTION to Dismiss for Failure to State a Claim under Rule 12(b)(6) by Jeremy Davis.
 133                                                                                                       Yes
                                 (Erbach, John) (Entered: 08/06/2019)

            MOTION to Dismiss for Failure to Join an Indispensable Party under Rule 12(b)(7) by
 134                                                                                                       Yes
                          Jeremy Davis. (Erbach, John) (Entered: 08/06/2019)


            Request for Hearing Re: Motions to Dismiss - Rebecca, Justin, Eventide, Liont, Gallant
 188                                                                                                       Yes
                                  (Erbach, John) (Entered: 08/28/2019)

             Request for Hearing Re: Motions to Dismiss - Jeremy Davis (Erbach, John) (Entered:
 189                                                                                                       Yes
                                               08/28/2019)




                                                      2 of 3
          Case 20-40349-elm11 Doc 278 Filed 06/08/20         Entered 06/08/20 12:33:17   Page 17 of 21



Motion
                                                 Motion                                             Fully Briefed?
ECF No.


             MOTION for Protective Order Staying Discovery by Jeremy Davis, Eventide Credit
 264            Acquisitions, LLC, Gallant Capital LLC, Liont LLC, Justin Martorello, Rebecca            Yes
            Martorello. (Attachments: # 1 Proposed Order)(Erbach, John) (Entered: 10/14/2019)

           MOTION for Joinder IN DEFENDANTS JEREMY DAVIS, JUSTIN MARTORELLO, REBECCA
           MARTORELLO, EVENTIDE CREDIT ACQUISITIONS, LLC, GALLANT CAPITAL LLC, AND
 281                                                                                                     Yes
                       LIONT, LLCS MOTION FOR PROTECTIVE ORDER by Bluetech
                   Irrevocable Trust, Breakwater Holdings, LLC, Kairos Holdings LLC.




                                                    3 of 3
Case 20-40349-elm11 Doc 278 Filed 06/08/20   Entered 06/08/20 12:33:17   Page 18 of 21




                            Misc. Actions
                 Case 20-40349-elm11 Doc 278 Filed 06/08/20         Entered 06/08/20 12:33:17          Page 19 of 21



Misc. Case No.      Court                   Motion                                                Fully Briefed


                               Jennifer Galloway Motion to Quash                                         Yes
19-mc-00009         ED Va      (transferred 2/25/2019; SOP filed         [Note: If it becomes effective, Tribe's waiver of ACP objection in
                                          8/23/2019)                    Settlement Agreement will moot a portion of Galloway's motion. ]

                            Jennifer Weddle Motion to Quash, in part,
19-mc-00015         ED Va       Plaintiffs' subpoena (transferred                                      Yes
                               4/16/2019; SOP filed 8/23/2019)
Case 20-40349-elm11 Doc 278 Filed 06/08/20   Entered 06/08/20 12:33:17   Page 20 of 21




                 DI 651-1 List of Motions
             re Joint Supplemental Notice
          Case
           Case20-40349-elm11  Doc 278
                3:17-cv-00461-REP      Filed 06/08/20
                                    Document           Entered
                                               651-1 Filed     06/08/20
                                                           01/23/20 Page12:33:17   Page 21
                                                                          1 of 1 PageID#   of 21
                                                                                         18770




Misc. Case No.     Court                     Motion                                 Fully Briefed?

                                                                                          Yes
                                Jennifer Galloway Motion to Quash        [Note: If it becomes effective, Tribe's
19-mc-00009        ED Va        (transferred 2/25/2019; SOP filed        waiver of ACP objection in Settlement
                                           8/23/2019)                      Agreement will moot a portion of
                                                                                 Galloway's motion. ]

                               Motion to Compel Against Microbilt
19-mc-00014        ED Va                                                                  Yes
                                  (transferred on 3/21/2019)


                             Jennifer Weddle Motion to Quash, in part,
19-mc-00015        ED Va         Plaintiffs' subpoena (transferred                        Yes
                                4/16/2019; SOP filed 8/23/2019)
                                  Tolleson Bank Motion to Quash
19-mc-00018        ED Va                                                                  Yes
                                     (transferred 7/29/2019(
                                                                                          Yes
                                                                         [Note: If it becomes effective, Tribe's
                             John Wililams Motion to Compel/Motion
19-mc-00019        ED Va                                                 waiver of ACP objection in Settlement
                                to Quash (transferred 7/30/2019)
                                                                           Agreement will moot a portion of
                                                                                   William's motion. ]
